EXHIBIT 99.1 NEWS RELEASE for July 14, 2016 at 06:00 AM ET GENTHERM ANNOUNCES ESTABLISHMENT OF GENTHERM TECHNOLOGIES APPOINTS DARREN SCHUMACHER AS PRESIDENT OF GENTHERM TECHNOLOGIES NORTHVILLE, Mich., July 14, 2016 Gentherm Incorporated (NASDAQ-GS: THRM), the global market leader and a developer of innovative thermal management technologies, announced today that it has appointed Darren A. Schumacher, Ph.D., to the newly-created position of President, Gentherm Technologies, effective immediately.Schumacher will continue to report directly to President and CEO Daniel R. Coker.
